Per Curiam.
Appellee moved to strike out the statement of facts herein, upon the ground that the same was settled and signed at Olympia, outside the district of the judge who tried the same and of the district where the action was pending. The statement referred to is that provided for in section 3 in the act relating to the removal of cases to this *478court, passed in 1883. Such statement is not jurisdictional, and the parties having appeared before the judge at Olympia, and there being heard without the objection being made, such objection, even if valid, was waived, and cannot now be raised. We do not determine the question as to the validity of the objection, if taken in time, as it is not before us. Motion denied